NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                         901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                         CORPUS CHRISTI, TEXAS 78401
                                                                         361-888-0416 (TEL)
JUSTICES
                                                                         361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                         HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                         ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                         EDINBURG, TEXAS 78539
                                                                         956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER           Thirteenth District of Texas              956-318-2403 (FAX)

                                                                         www.txcourts.gov/13thcoa

                                          July 14, 2015

      Hon. Soledad M. Valenciano                 Hon. Eddie Lucio
      SPIVEY VALENCIANO, PLLC                    Law Office of Eddie Lucio
      McAllister Plaza                           422 E. Harrison Avenue
      9601 McAllister Freeway, Ste. 130          Harlingen, TX 78550
      San Antonio, TX 78216                      * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *
                                                 Hon. Ricardo J. Navarro
      Hon. Alan T. Ozuna                         Attorney at Law
      Denton, Navarro, Rocha & Bernal            701 E. Harrison, Suite 100
      701 E Harrison, Suite 100                  Harlingen, TX 78550
      Harlingen, TX 78550                        * DELIVERED VIA E-MAIL *
      * DELIVERED VIA E-MAIL *
                                                 Hon. Robert L. Drinkard
      Hon. James Kenneth Spivey                  Attorney at Law
      SPIVEY VALENCIANO, PLLC                    701 E. Harrison Avenue, Ste. 100
      McAllister Plaza                           Harlingen, TX 78550
      9601 McAllister Freeway, Ste. 130          * DELIVERED VIA E-MAIL *
      San Antonio, TX 78216
      * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00340-CV
      Tr.Ct.No. 2013-DCL-03282-I
      Style:    PARTNERS DEWATERING INTERNATIONAL, L.C. v. CITY OF RIO
                HONDO

            Appellee’s motion for rehearing and motion for reconsideration en banc in the
      above cause were this day DENIED by this Court.

                                             Very truly yours,



                                             Cecile Foy Gsanger, Clerk

      CFG:dot